Citation Nr: 9926884	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from September 1992 to August 
1997.  In August 1997, he claimed service connection for a 
right knee disorder.  This appeal arises from an August 1997 
rating decision by the Providence, Rhode Island, Regional 
Office (RO) that granted service connection, and assigned a 
10 percent evaluation, for infrapatellar contracture syndrome 
of the right knee.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
complaints of knee pain and instability.  Clinical findings 
show some limitation of motion but no instability.


CONCLUSION OF LAW

The veteran's right knee disorder is not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, and 4.71a, 
Diagnostic Code (DC) 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

December 1995 records from Tobey Hospital show that the 
veteran was brought there with a right knee injury after a 
motor vehicle accident.  Examination, including magnetic 
resonance imaging, revealed a tear of the anterior cruciate 
ligament, a radial tear of the horn and body of the lateral 
meniscus, a contusion and nondisplaced fracture of the medial 
femoral condyle, and a tear of the lateral collateral 
ligament with an avulsion fracture of the fibular head.  The 
posterior cruciate ligament was intact but there was a 
possible tear in the popliteus tendon and possible avulsion 
of the biceps femoris from the proximal fibula.

The veteran's service medical records show that he underwent 
open surgical repair of the right fibular head and the 
lateral collateral ligament in January 1996, after which the 
leg was immobilized in a long leg cast for seven weeks.  
Thereafter, he was enrolled in twice-daily supervised 
physical therapy.  He regained active range of motion from 
approximately 25 degrees shy of full extension, to 110 
degrees of flexion (with normal range of motion noted to be 
from 0 to 140 degrees).  At that point, there was no evidence 
of laxity of the lateral collateral ligament, and the medial 
collateral ligament was felt to be stable.  There was no 
medial or lateral joint line tenderness and no tenderness on 
compression of the patellofemoral joint.  There was evidence 
of atrophy of the right thigh musculature.

In an effort to increase his range of motion, the veteran was 
admitted for diagnostic arthroscopy in April 1996.  That 
procedure showed that the intercondylar notch was filled with 
scar tissue, hypertrophic synovium, and part of the anterior 
cruciate ligament.  That tissue was debrided and extension, 
under anesthesia, again was improved.  Thereafter, the 
veteran was again enrolled in a physical therapy program.  
Range of motion improved, to a range from 10 degrees shy of 
full extension to 115 degrees of flexion.  At that point, 
there was no evidence of medial or lateral collateral 
ligament laxity but Lachman's sign was positive at 2+.  There 
was no medial or lateral joint line tenderness and no 
tenderness on compression of the patellofemoral joint.  
However, mobility of the patella in all directions was 
reduced.  It was felt that limitation of motion of the joint, 
together with lack of mobility of the patella, was consistent 
with infrapatellar contracture syndrome.

In an effort to further improve range of motion, the veteran 
was admitted for additional diagnostic arthroscopy in July 
1996.  Though some scar tissue was seen during arthroscopy, 
it was not debrided.  The surgical team then proceeded to an 
open arthrotomy.  A lateral retinacular release revealed the 
lateral portion of the anterior fat pad, which was found to 
be fibrotic.  A medial retinacular release was then performed 
to facilitate removal of the entire fat pad.  Upon removal, 
the medial portion of the fat pad was also found to be 
hardened and fibrotic.  Under anesthesia, range of motion 
improved to 5 degrees shy of full extension and 125 degrees 
of flexion.  Thereafter, the veteran was again enrolled in a 
physical therapy program.

A November 1996 medical board report noted that, after four 
months of physical therapy, the veteran was able to negotiate 
stairs, jog slowly, and walk without a walking aid.  However, 
he was unable to run, jump, kneel, or squat, or to engage in 
strenuous recreational or athletic activities.  There was a 
barely perceptible right antalgic gait.  There was no 
tenderness about the knee and no effusion.  The 
patellofemoral joint was felt to be stable to passive 
manipulation.  Range of motion was 5 to 10 degrees shy of 
full extension to 120 degrees of flexion.  There was no 
laxity of collateral ligaments but there was a suggestion of 
a 1+ positive Lachman's.  Final diagnoses included status 
post open surgical repair of ruptured right lateral 
collateral ligament complex, infrapatellar contracture 
syndrome secondary to the ruptured lateral collateral 
ligament, and anterior cruciate ligament tear.  The medical 
board found that additional surgery was not indicated and 
that further physical therapy would probably not, at least in 
the near term, restore the right knee to a level of 
functional capacity compatible with full duty in the military 
service.  The case was referred to the Physical Evaluation 
Board for adjudication.

At an October 1997 VA orthopedic examination, the veteran 
reported the December 1995 motor vehicle accident and three 
subsequent surgical procedures on his right knee.  He said 
that his anterior cruciate ligament had been excised and 
that, therefore, he had not had physical therapy.  He stated 
he had not sought medical attention since the last operation.  
He complained of right knee pain exacerbated by walking and 
of inability to run or play sports, and said his right knee 
occasionally "clicked" or was cold or stiff, it was 
unstable on stairs, and he limped.

Upon examination, there was no swelling or deformity.  There 
were surgical scars that were not found to be either severe 
or disabling.  The twist test was normal, there was no 
abnormal varus or valgus motion, and there was no abnormal 
motion in 30, 60, or 90 degrees of flexion.  The examiner 
said that the knee appeared to be very stable.  There was 
flexion to 140 degrees on the left and 130 degrees on the 
right, and the examiner felt that the difference was not 
significant.  Upon squatting, the veteran said that the right 
knee hurt a little.  X-rays revealed bilateral degenerative 
joint disease, mild on the left and moderate on the right.  
Also, the patellofemoral space was diminished on the right 
when compared with the left.  Then, in order to assess 
strength and fatigability, the examiner asked the veteran to 
raise his right leg against resistance from a seated 
position.  However, the examiner reported that the veteran 
was unable or unwilling to raise, or even to try to raise, 
his right leg even against gravity.  Thus, he was unable to 
conduct that aspect of the examination required by DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

In a "discussion" section of the report, the examiner said 
he could not accept the veteran's asserted inability to raise 
his right leg even one degree.  He noted that the veteran was 
able to get on and off the examining table, to walk, and to 
climb stairs.  He reported that he saw the veteran walking 
normally in the hospital corridor and parking lot.  He felt 
that the veteran's claimed inability to raise his right leg 
was out of proportion to the clinical findings.  He also 
reported, however, that there was clinical evidence to 
support the diagnosis of infrapatellar contracture syndrome.

The Board of Veterans' Appeals (Board) notes that the veteran 
filed his Substantive Appeal in January 1998 and requested a 
field hearing but that, when the hearing was convened in 
October 1998, he failed to appear.  Similarly, in connection 
with a separate claim, he failed to report for a VA 
examination scheduled for October 1998 and for one 
rescheduled for November.

Analysis

The veteran has claimed that his service-connected right knee 
disorder, currently rated at 10 percent under the provisions 
of DC 5257, is more disabling than indicated by the 
evaluation assigned.  Such a claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where, as here, the veteran has disagreed with the initial 
evaluation assigned upon a grant of service connection, 
adjudicators must consider all of the evidence relating to 
the veteran's disability from the effective date of service 
connection, because separate ratings can be assigned for 
separate periods of time based upon the facts found in the 
record.  Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca, supra.  Functional loss, weakness, 
and pain on motion are all symptoms which must be considered.  
38 C.F.R. § 4.40.  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  In rating disability of the 
joints, consideration must be given to demonstrated range of 
motion, pain on motion, excess fatigability, weakened motion, 
lack of coordination, and swelling, deformity, and atrophy 
from disuse.  Id.; 38 C.F.R. § 4.45.

In this case, service connection is in effect for 
infrapatellar contracture syndrome of the right knee.  That 
is not a condition listed in the Schedule for Rating 
Disabilities.  When an unlisted condition is encountered, it 
may be evaluated under the rating criteria for a disorder in 
which the functions affected, the anatomical localization, 
and the symptomatology are closely related and analogous.  
38 C.F.R. § 4.20.  The decision as to which diagnostic code 
is applicable in a given case is for the RO and the Board.  
Bierman v. Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 
Vet. App. 532 (1993) (en banc).  However, the rationale for 
selecting a specific diagnostic code must be fully explained.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).  Here, the RO 
assigned a 10 percent evaluation pursuant to DC 5257 (for 
impairment of the knee).

The rating criteria for DC 5257 contemplate assessment of 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is assigned when recurrent subluxation or lateral 
instability is severe, a 20 percent evaluation is assigned 
when moderate, and a 10 percent evaluation is assigned when 
slight.  Here, both the service medical records and the 
report of the October 1997 VA orthopedic examination fail to 
show evidence of right knee instability.  In the absence of 
evidence of recurrent subluxation or lateral instability, an 
evaluation under the provisions of DC 5257 is not warranted.

Under the provisions of DC 5259 (for removal of knee 
cartilage), a 10 percent evaluation is warranted if the knee 
is symptomatic.  Magnetic resonance imaging in December 1995 
showed a radial tear of the horn and body of the lateral 
meniscus.  The veteran underwent three surgical procedures in 
1996, but there is no evidence that a meniscus was excised.  
Thus, a 10 percent evaluation is not warranted pursuant to DC 
5259.

Under the provisions of DC 5260 (for limitation of flexion of 
the leg), a 30 percent evaluation is warranted when flexion 
is limited to 15 degrees, 20 percent when flexion is limited 
to 30 degrees, and 10 percent when flexion is limited to 
45 degrees; and a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  In this case, the veteran 
has flexion of the right leg to more than 100 degrees, so an 
evaluation pursuant to DC 5260 is not warranted.

Under the provisions of DC 5261 (for limitation of extension 
of the leg), a 50 percent evaluation is warranted when 
extension is limited to 45 degrees, 40 percent when extension 
is limited to 30 degrees, 30 percent when extension is 
limited to 20 degrees, 20 percent when extension is limited 
to 15 degrees, and 10 percent when extension is limited to 10 
degrees; and a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  Here, the evidence shows 
that, in November 1996, extension of the veteran's right knee 
was limited to 5 or 10 degrees.  Thus, a 10 percent 
evaluation is warranted pursuant to DC 5261.

Finally, the Board notes that October 1997 VA X-rays revealed 
degenerative joint disease in both of the veteran's knees, 
right worse than left, and an evaluation under the provisions 
of DC 5003 (degenerative arthritis) must be considered.  The 
rating criteria for that diagnostic code provide that, when 
there is X-ray evidence of arthritis, the evaluation is based 
upon limitation of motion of the joint involved.  DC 5003 
further provides that, if a compensable evaluation is not 
warranted under the applicable diagnostic code for limitation 
of motion, a 10 percent evaluation is, nevertheless, 
warranted for each major joint involved.  The knee is a major 
joint, see 38 C.F.R. § 4.45, so a 10 percent evaluation would 
be warranted under the provisions of DC 5003 if a compensable 
evaluation were not warranted under the applicable diagnostic 
code for limitation of motion.  However, we have already 
determined that the veteran meets the criteria for a 10 
percent evaluation under the provisions of DC 5261 
(limitation of extension).  Moreover, Note 1 to DC 5003 
provides that the 10 percent evaluation described in this 
paragraph cannot be combined with an evaluation for 
limitation of motion.  Thus, an evaluation cannot be assigned 
for arthritis under DC 5003 and another, separate evaluation 
assigned for limitation of extension under DC 5261.

In summary, the veteran sustained an injury to his right knee 
in service and the damage done was repaired there.  The post-
service medical evidence shows that there is no instability, 
and that his range of motion is quite good.  However, he 
complains of pain and lacks 5 to 10 degrees of full 
extension.  Thus, a 10 percent evaluation, but no more, is 
warranted under pertinent rating criteria.

The veteran was separated from service in August 1997 and was 
granted service connection for a right knee disorder 
immediately thereafter.  The time since the veteran's 
separation from service has been brief, we have considered 
all of the evidence generated during that time.  The Board 
does not find that there were periods since the effective 
date for service connection of greater or lesser disability.  
Accordingly, staged ratings, described in Fenderson, supra, 
are not appropriate here.

The Board notes that, in an April 1999 statement, the 
veteran's representative cited 38 C.F.R. § 4.40, and argued 
that VA has a duty to determine functional loss.  At the 
October 1997 VA orthopedic examination, the examiner 
attempted to assess functional loss in accord with DeLuca, 
supra.  However, the veteran was unable or unwilling to raise 
his right leg against resistance and the examiner was unable 
to conduct the examination.

It is true that VA has a duty to assist the veteran in 
obtaining, or generating, evidence pertaining to the claim.  
However, that duty, in VA claims procedures, "is not a one-
way street."  See Wamhoff v. Brown, 8 Vet.App. 517, 522 
(1996), citing Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); 
see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Wood and 
Hayes exemplified situations where only the veteran could 
provide information, which he was unwilling or unable to 
provide, needed for his claim.  Here, the veteran was 
unwilling or unable to cooperate in an effort by the VA 
examiner to assess functional loss.  In such a case, the 
veteran will not be heard to argue that VA failed in its duty 
to assist by not conducting the appropriate examination.

In an April 1999 Informal Hearing Presentation, the veteran's 
representative contended that the examiner, at the October 
1997 VA examination, did not review the veteran's claim file 
and did not know the history of the veteran's injury, so the 
examination was inadequate.  He argued that the case should 
be remanded for an examination that would clarify the extent 
of the disability.  However, the Board has carefully reviewed 
the veteran's service medical records from 1996, and the 
report from the October 1997 VA examination.  We are unable 
to see how an additional examination would produce different 
results, even if the examiner in the October 1997 examination 
did not know the details of the veteran's injury and a 
subsequent examiner did.  The Board does not find a lack of 
clarity in the medical evidence, and the veteran's 
representative did not allude to any.

In sum, the veteran failed to report for a hearing which he 
had requested, and two other VA examinations.  We are unable 
to see how an additional VA examination would benefit him.  
Therefore, the mechanical requirement that he be afforded 
another examination merely so the examiner can better apprise 
himself or herself of the nature of the veteran's injury 
would clearly be a useless exercise under the facts of this 
case.  The law does not require such a futile act.  See 
Winters v. West, 12 Vet.App. 203, 207 (1999) (en banc).

Finally, the veteran's representative, in the April 1999 
Informal Hearing Presentation, referred to an opinion  of the 
VA General Counsel, VAOPGCPREC 23-97 (July 1, 1997).  That 
opinion held that separate evaluations are warranted for 
arthritis, DC 5003, and instability of the knee, DC 5257.  As 
noted above, the evidence shows that the veteran's right knee 
is stable, so we have determined that an evaluation pursuant 
to DC 5257 is not warranted.  In addition, we have determined 
that an evaluation under DC 5261 for limitation of extension 
is warranted, so an evaluation under DC 5003 is not.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

